Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 6, 2014

                                       No. 04-14-00036-CV

                                IN THE INTEREST OF A.M.E.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-PA-00043
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER

        This is an accelerated appeal. The trial court clerk has filed a notification of late clerk’s
record, stating that the notice of appeal was filed but was not routed to the clerk to prepare the
record. The notification states that the record will be completed by February 14, 2014. Because
this is an accelerated appeal, we ORDER the trial court clerk to file the clerk’s record on or
before February 10, 2014. NO EXTENSIONS WILL BE GRANTED.




                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court